The Vice-Chancellor
considered there was sufficient in the case of Cox v. Allingham, supra, to authorize the proving of the agreement even at this late day. If this were not allowed, the consequence would be the dismissal of the present bill, without a chance of having the merits gone into, while no benefit could result to the defendants.
The following is a copy of the order which" was entered.
“On reading and filing the affidavit of T. T. P., solicitor for the complainant, on reading and filing the affidavit of C. E. solicitor for the defendants in opposition thereto ; and on reference to the pleadings and proofs in this cause ; and on hearing counsel for the respective parties (this cause having been ordered by his honor the Vice-Chancellor of the first Circuit at the hearing to stand over for the purpose of allowing this motion to be made) and on motion of T. T. P. solicitor for the complainant. Ordered, that the complainant have leave, on giving four days notice thereof to the solicitor for the defendants, to prove before one of the examiners of this court the agreement between the complainant and defendant Louis De’Goris referred to in the pleadings and proofs in this cause and the affidavits produced on this motion and also a *425translation thereof, by producing witnesses thereto; and that the defendants have leave to cross-examine and to produce witnesses on the said examination: but that the said cross-examination be confined to impeaching the genuineness of the said agreement and the correctness of the said translation ; and that the said agreement, when so proved, as herein above directed, be taken and used as an exhibit on the hearing of this cause as if regularly produced and proved according to the ordinary course and practice of this court; and also that the complainant pay to the defendant’s solicitor the taxed costs of opposing this motion.”